Exhibit 10.15 PROMISSORY NOTE This agreement is made effective June 30, 2011. BETWEEN: WADA DPM (the “Lender), a corporation organized and existing under the laws of the People’s Republic of China with its head office located at: ZHEJIANG WAFA ECOSYSTEM SCIENCE AND TECHNOLOGY CO., LTD No. 16 Wafa Rd, Sanjie Zone SRENGZHOU ZHEJIANG China AND: Trellis Earth Products, Inc (the “Borrower), a corporation organized and existing under the laws of the State of Oregon, United States of America, with its head office located at: Trellis Earth Products, Inc. 9idder Rd. Suite D Wilsonville OR 97070 TERMS $450,000 of trade credit granted Trellis Earth is hereby converted to a Promissory Note due in full as of September 30, 2012.Interest at the rate of 18% shall be paid monthly ($6,750 USD). There is no prepayment penalty. LENDER BORROWER /s/ Yuan Zheng Sun /s/ William Collins Authorized Signature Authorized Signature Yuan Zheng Sun William Collins, CEO Print Name and Title Print Name and Title
